¶16 (dissenting) — The majority holds that the deliberate injury provision in the Industrial Insurance Act (IIA), Title 51 RCW, does not apply when an employer knowingly and intentionally exposes an employee to high levels of asbestos causing that employee to develop and eventually die from an asbestos-related disease. I disagree.
Wiggins, J.
¶17 I would hold that while it is a close call, petitioners Gary G. Walston and Donna Walston (Walston) have presented sufficient evidence to survive summary judgment. By 1985, The Boeing Company knew that forcing its workers to inhale asbestos fibers causes immediate scarring of lung tissue and long-term disease such as mesothelioma. Nevertheless, Boeing forced Walston to work under a shower of asbestos over his objection. The IIA specifically exempts deliberately caused diseases from employer immunity. RCW 51.24.030(3). Walston’s evidence, including expert testimony that inhaling asbestos causes certain injury to the lungs, raises questions of fact as to whether Boeing knew its employees were being injured and willfully disregarded that knowledge. Thus, I would hold that the trial court properly denied Boeing’s motion for summary judgment, I would reverse the Court of Appeals, reinstate the trial court’s denial of Boeing’s summary judgment motion, and remand for further proceedings.
*400ANALYSIS
I. Under Birklid, an Employer Must Know That Injury Is Certain To Occur but Need Not Foretell Every Specific Harm or Victim
¶18 Title 51 RCW (Washington’s IIA) generally limits a worker’s right to recover for workplace injuries to benefits under the statute but permits an employee to sue the employer “[i]f injury results to a worker from the deliberate intention of his or her employer to produce such injury ... RCW 51.24.020. We considered the meaning of “deliberate intention” in Birklid v. Boeing Co., 127 Wn.2d 853, 904 P.2d 278 (1995). In Birklid, Boeing tested new fiberglass parts impregnated with a resin used to make interior parts for its airplanes. When workers became ill upon exposure to the resin, a supervisor requested improved ventilation but Boeing refused, “apparently for economic reasons.” Id. at 856. “As Boeing’s supervisor predicted, when full production began, workers experienced dermatitis, rashes, nausea, headaches, and dizziness.” Id.
f 19 We noted in Birklid that the central feature distinguishing that case from all prior cases involving the intentional injury exception was that Boeing knew in advance that its workers would suffer injury from working with the new material. Id. at 863. We concluded that the injuries were not an accident and that the case involved “willful disregard of actual knowledge by the employer of continuing injuries to employees.” Id. We held that “the phrase ‘deliberate intention’ in RCW 51.24.020 means the employer had actual knowledge that an injury was certain to occur and willfully disregarded that knowledge.” Id. at 865.
¶20 Here, the injury at issue is a disease. The legislature provided that for the purpose of injury intentionally inflicted by the employer, “ ‘injury’ shall include any physical or mental condition, disease, ailment or loss, including death, for which compensation and benefits are paid or *401payable under this title.” RCW 51.24.030(3). The IIA generally defines “injury” as “a sudden and tangible happening, of a traumatic nature, producing an immediate or prompt result, and occurring from without, and such physical conditions as result therefrom.” RCW 51.08.100. An “occupational disease” means a disease or infection that arises out of employment. RCW 51.08.140. By defining “injury” to include “disease” for purposes of the “deliberate intent” exception, the legislature envisioned certain circumstances where an employer knowingly exposes workers to conditions certain to produce a disease.
¶21 Diseases differ from traditional workplace injuries.1 For example, physical injuries are often immediately visible, while diseases have latency periods with symptoms materializing sometime after exposure. Relatedly, there is no way to know with absolute certainty that an exposed individual will ever contract a disease. Moreover, most diseases are caused by multiple factors, which can make it difficult to prove causation.
¶22 This case involves a disease arising from exposure to a toxic substance. Most toxic exposure injuries are dose-related, meaning the greater the exposure, the more severe the consequences. In addition, whether an exposed individual will suffer a compensable injury depends in part on vulnerabilities unique to that person. These qualities makes it near impossible to predict with absolute certainty how each exposure will affect a particular individual.
¶23 Asbestos is one of the most notorious of hazardous substances injuring workers in cases brought into our courts. In addition to a long latency period, asbestos-related injuries are continuous, progressive, and cumulative. Each exposure builds on the last and can lead to any number of *402injuries at any given point in time, including shortness of breath, asbestosis, mesothelioma, lung cancer, or a number of other late-appearing cancers. It is true that exposure to asbestos gives rise to uncertainties inherent in predicting specific toxic-produced injuries. And yet we know that inhaling asbestos causes injuries. See Lockwood v. AC&S, Inc., 109 Wn.2d 235, 260, 744 P.2d 605 (1987) (holding that defendant had continuing duty to warn of hazards of asbestos after exposure); Macias v. Saberhagen Holdings, Inc., 175 Wn.2d 402, 406, 282 P.3d 1069 (2012) (holding that respirator manufacturers were not entitled to summary judgment where victim died from “mesothelioma, a deadly type of cancer associated with asbestos exposure,” after using product).
¶24 Indeed, these qualities, along with the certainty that inhaling asbestos initiates a specific injurious process, have led federal courts to define the “occurrence” of injury in asbestos cases as a continuing process, beginning with the inhalation of asbestos fibers and ending years later with the manifestation of an asbestos-related disease. See ACandS, Inc. v. Aetna Cas. & Sur. Co., 764 F.2d 968, 972 (3d Cir. 1985) (“bodily injury” means any part of the single injurious process that asbestos-related diseases entail); Keene Corp. v. Ins. Co. of N. Am., 215 U.S. App. D.C. 156, 667 F.2d 1034, 1046 (1981) (inhalation exposure is part of injurious process and constitutes “injury” under policy); Porter v. Am. Optical Corp., 641 F.2d 1128, 1144 (5th Cir. 1981) (same).2 Experts agree. For example, asbestosis has been described as a progressive disease “characterized by *403pulmonary fibrotic changes which develop slowly over the years. The process begins near the time of initial exposure. The fibers insidiously injure the lungs throughout the period of exposure, and the process continues even after physical symptoms become evident.” Pamela J. Layton, Comment, Manifestation: The Least Defensible Insurance Coverage Theory for Asbestos-Related Disease Suits, 7 U. Puget Sound L. Rev. 167,175 (1983) (footnotes omitted).
¶25 Thus, I would hold that “certainty” does not mean absolute certainty that a particular plaintiff will develop a particular disease. Under Birklid, an employer must know that injury is certain to occur but need not foretell every specific harm or victim. In fact, in Birklid, Boeing did not know which workers would get sick, whether the injuries would be compensable, or the severity of illnesses workers would experience. Nevertheless, this court held that employees’ claims fell under the deliberate injury exception because employers knew workers were being continuously injured. Thus, to show “deliberate intention” under RCW 51.24.020, a plaintiff must show that an employer knew with a high degree of confidence that injury would result and yet willfully disregarded that knowledge. This interpretation gives effect to legislature’s intent to hold an employer accountable when the employer deliberately intends to produce a disease. Davis v. Dep’t of Licensing, 137 Wn.2d 957, 963, 977 P.2d 554 (1999) (we interpret statutes so that all the language used is given effect, with no portion rendered meaningless or superfluous). Requiring 100 percent certainty would once again read the statutory exception out of existence in the context of disease — which, given its inclusion of “disease” in the definition of injury for purposes of the exception, would violate the legislature’s *404clear intent. See RCW 51.24.030(3).3 Here, exposure to asbestos caused immediate and certain scarring in Walston’s lungs — under the statute, this satisfies the injury requirement once and if the scars develop into a compensable disease.
II. This Interpretation of Birklid Satisfies the IIA’s Purpose of Balancing Competing Interests While Also Deterring Intentional Wrongdoing
¶26 Birklid is consistent with general tort concepts outside the workers’ compensation context. The gradations of tortious conduct can best be understood as a continuum. Woodson v. Rowland, 329 N.C. 330, 341-42, 407 S.E.2d 222 (1991) (discussing Restatement (Second) of Torts § 8A & cmt. b (Am. Law Inst. 1965) (hereinafter Rest. 2d Torts) and Prosser and Keeton on the Law of Torts § 8, at 35 (W. Page Keeton ed., 5th ed. 1984)). The most aggravated conduct is where the actor has the subjective purpose or desire to bring about the probable consequences of his conduct. Rest. 2d Torts § 8A & cmt. b; Prosser and Keeton, supra. But “intent” is broader than a desire to bring about results. Rest. 2d Torts § 8A & *405cmt. b. One who intentionally acts knowing that particular results are substantially certain to follow also “inten[ds]” the results. Id. cmt. b.
As the probability that [a certain] consequence] ] will follow decreases, and becomes less than substantial certainty, the actor’s conduct loses the character of intent, and becomes mere recklessness .... As the probability decreases further, and amounts only to a risk that the result will follow, it becomes ordinary negligence ....

Id.

¶27 We follow the basic rules discussed in the Restatement. We find intent where a defendant acted with a purpose to achieve the result of his act or where he or she believed that the consequences were substantially certain to result. Bradley v. Am. Smelting & Ref. Co., 104 Wn.2d 677, 683, 709 P.2d 782 (1985). However, mere negligent or reckless conduct does not satisfy the intent element. Cf. Sorensen v. Estate of McDonald, 78 Wn.2d 103, 109, 470 P.2d 206 (1970) (in a host/guest context, wanton misconduct contemplates intentional conduct on part of host driver that is more reckless and dangerous than gross negligence yet short of premeditated and deliberate harm).
¶28 Our holding in Birklid interprets the intentional tort consistently with general tort principles while still keeping in mind the IIA’s purpose of balancing competing interests. 127 Wn.2d at 859 (IIA is a “grand compromise” between employers and workers). Prior to Birklid, our case law set a high bar for satisfying the intentional-wrong exception, requiring proof of specific intent to injure. Id. at 860 (citing Delthony v. Standard Furniture Co., 119 Wash. 298, 300, 205 P. 379 (1922)). The Birklid court noted that this interpretation had “effectively read the statutory exception to the IIA’s exclusive remedy policy nearly out of existence.” Id. at 862. Our court apparently recognized that the workers’ compensation system confronts the unpleasant, harsh reality that, at times, employers will knowingly *406expose workers to injury and disease.4 Accordingly we concluded that the phrase “deliberate intention,” while at times referring to specific intent to injure, can also mean that the employer (1) had actual knowledge that an injury was certain to occur and (2) willfully disregarded that knowledge. Id. at 865-66. Importantly, neither RCW 51.24-.020 nor tort principles require a 100 percent probability that an action will cause a specific result; certainty can be achieved with less.
f 29 The Birklid rule appropriately attempts to capture the categories of employer conduct that are perhaps not specifically intended to harm, but that are sufficiently egregious so as to constitute an “intentional wrong.” This pronouncement was not intended to expand the narrow intentional tort exception to workers’ compensation exclusivity. Rather, it constitutes this court’s effort to identify employer intentional torts under the IIA by borrowing from the intent standard that would apply to any other intentional tort claim in this state.5 By adopting the Birklid standard, this court furthers the workers’ compensation objective of workplace safety while balancing the interests of employer and employee. At the same time, it furthers the general tort principle that injuries are to be compensated and antisocial behavior is to be discouraged. See Prosser & Keeton, supra, § 1, at 3.
*407III. This Interpretation of Birklid Will Not Initiate a Flood of Litigation
¶30 Amici argue that allowing plaintiff to survive summary judgment here could potentially open our courts to a flood of litigation. Jurisdictions that require a showing of specific intent to injure appear to be similarly concerned with eroding the protections of exclusivity. Like courts in those jurisdictions, amici cite to treatises authored by Arthur Larson, a prominent legal scholar in the area of workers’ compensation law. Decades ago, Larson warned that applying the substantial certainty test would lead to a “flood of exceptions to exclusiveness” that would “threaten to destroy the defense altogether.” Arthur Larson, Tensions of the Next Decade, in New Perspectives in Workers’ Compensation 21, 30 (John F. Burton Jr. ed., 1989).
¶31 But more recently, Larson, along with other proponents of the “actual intent” standard, admitted that jurisdictions adopting the “substantial certainty” standard have not harmed their workers’ compensation systems. 6 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 103.04[4], at 103-39 (2014). Larson acknowledges that “in most instances, the predicted flood of litigation has not occurred, mainly because the courts, undoubtedly conscious of the dangers, have been quite conservative about allowing these kinds of exceptions to exclusivity. Most have been careful to limit their use to the most egregious cases.” Id. Indeed, while jurisdictions adopting the substantial certainty standard interpret the scope of the intentional tort differently, the general consensus remains that the exception is a narrow one. See Jensen v. Sport Bowl, Inc., 469 N.W.2d 370, 371-72 (S.D. 1991) (majority rule in this country is to construe the intentional tort exception narrowly); Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 33, 109 P.3d 805 (2005) (discussing Washington’s historically narrow interpretation of RCW 51.24.020).
¶32 In sum, workers’ compensation is the exclusive remedy for negligent and reckless acts. It is also well settled *408that employees may still sue in tort when an employer specifically intends to cause injury. The difficulty lies in between, where the employer is not motivated by a desire to harm but takes a calculated risk with the lives and safety of employees. In these cases, we joined those jurisdictions that have rejected the specific intent rule. See Birklid, 127 Wn.2d at 862-63. We did not experience a flood of litigation following Birklid. Applying Birklid and ever mindful of the IIA’s purpose, I would clarify that certainty is more than a mere possibility or substantial probability of injury but is something less than actual certainty. Because this is not an expansion of Birklid, I find amici’s fears unwarranted.
IV. Walston Has Alleged Sufficient Facts To Survive Summary Judgment
¶33 Application of the intentional tort exception to workers’ compensation is fact specific. In Washington, four elements have proved helpful in determining if the employer acted intentionally: (1) whether the employer knew of the dangerous condition in advance, having observed the injuries or received complaints from employees (Birklid, 127 Wn.2d 853); (2) whether the employer assured employees of their safety despite knowledge to the contrary (Baker v. Schatz, 80 Wn. App. 775, 778, 912 P.2d 501 (1996)); (3) whether the employer’s actions/omissions resulting in injury were ongoing and long term (Hope v. Larry’s Mkts., 108 Wn. App. 185, 189-90, 29 P.3d 1268 (2001)); and (4) whether the health impacts from exposure were predictable {Vallandigham, 154 Wn.2d at 18) (behavior of a child with special needs is not predictable).6
*409f 34 Here, Walston has alleged sufficient facts to survive summary judgment. City of Sequim v. Malkasian, 157 Wn.2d 251, 261, 138 P.3d 943 (2006) (summary judgment is appropriate if there are no genuine issues of material fact and if reasonable minds could reach but one conclusion). In 1985, Walston’s supervisor forced him to work for a month under asbestos abatement contractors who wore “moon suits.” The work created a shower of asbestos dust that fell visibly on Walston’s workstation. When Walston and his coworkers asked for protective equipment, their Boeing supervisor told them to go back to work.
¶35 At the time, evidence establishes that Boeing knew that asbestos dust was dangerous and that employees required protection when working around asbestos, the Occupational Safety and Health Administration had promulgated emergency regulations 13 years earlier to protect workers from asbestos exposure. Boeing also knew that any amount of asbestos could harm its workers; there is no safe level of exposure when it comes to asbestos. One of Walston’s coworkers had already died of mesothelioma from inhaling asbestos fibers in the hammer shop.
¶36 Specifically, Boeing had detailed, documented knowledge that stripping asbestos from overhead steam pipes presented an extraordinary danger and, thus, hired a professional abatement team to remove the asbestos. Boeing also knew during these types of asbestos abatement projects, “all workers in the area” should be provided protective equipment, including an approved respirator for protection. Indeed, the asbestos abatement contractors who worked in *410close proximity to Walston wore “moon suits” with ventilators to protect them from breathing in asbestos dust.
¶37 One of Walston’s experts, Dr. Brodkin, concluded that Walston’s month-long 1985 ordeal was a substantial contributing factor to his contracting mesothelioma in 2010 and was “likely by far . . . the highest level of exposure” Walston experienced during his Boeing career. Dr. Longo said of Boeing’s 1985 conduct:
I’ve never seen anything like that. I was astonished. I showed this to our [industrial hygiene] chair, and he used words like criminal that they would do something like that. . . . [T]his is such an outrageous example of complete disregard for the workers in the facility ....
Given this evidence, I would hold that Walston has raised a material question of fact as to whether Boeing deliberately intended to produce injury when it forced workers to work under a shower of asbestos.
CONCLUSION
f38 The IIA provides immunity for employer negligence. Employer liability for intentional torts will still depend on the worker’s ability to prove intent. An intentional wrong must amount to a virtual certainty that bodily injury or death will result. A mere probability, or knowledge that injury “could” result, is insufficient. This interpretation comports with general legal principles and is true to the legislative intent when considered in light of the underlying purposes of the IIA.
¶39 Washington has a “long and proud history of being a pioneer in the protection of employee rights.” Drinkwitz v. Alliant Techsystems, Inc., 140 Wn.2d 291, 300, 996 P.2d 582 (2000). Accordingly, the court should be more, not less, vigilant in protecting workers when employers deliberately expose their workers to asbestos — a known deadly substance. The only way to deliberately “produce” the disease of *411mesothelioma is to intentionally and knowingly cause workers to inhale asbestos. It would undermine the purpose of the statute if an employer could implant a ticking time bomb in an employee’s body and escape liability simply because the particular injury that resulted could not be predicted with absolute certainty. I would hold that the trial court properly denied Boeing’s motion for summary judgment, and therefore I would reverse the Court of Appeals, reinstate the trial court’s denial of Boeing’s summary judgment motion, and remand for further proceedings.
¶40 Accordingly, I dissent.
Stephens, González, and Gordon McCloud, JJ., concur with Wiggins, J.
Reconsideration denied November 25, 2014.

 A search of Washington cases involving intentionally produced disease yielded no results. For this reason, I find our case law instructive but not controlling. See, e.g., Birklid, 127 Wn.2d at 856 (physical condition case involving dizziness, dryness in nose and throat, burning eyes, and upset stomach); Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 19, 109 P.3d 805 (2005) (scratches and slaps).


 The legal definition of “injury” in other contexts supports a finding that inhaling asbestos causes certain and immediate injury. For example, in Department of Labor & Industries v. Fankhauser, 121 Wn.2d 304, 311, 849 P.2d 1209 (1993), this court held that the last injurious exposure rule did not bar workers from compensation even though their last exposure to asbestos occurred during noncovered self-employment. Notably, the relevant injury was each exposure to asbestos throughout employment. Likewise, a tort claim arises when a plaintiff is exposed to asbestos and not when he or she discovers the injury. See Koker v. Armstrong Cork, Inc., 60 Wn. App. 466, 472, 804 P.2d 659 (1991) (“injury producing event” was exposure to asbestos, so tort claim arose before 1981 tort reform act); Krivanek v. Fibreboard Corp., 72 Wn. App. 632, 635, 865 P.2d 527 (1993) (same); *403Mavroudis v. Pittsburgh-Corning Corp., 86 Wn. App. 22, 34, 935 P.2d 684 (1997) (Washington product liability act did not apply because both the exposure and the tissue changes leading to the disease occurred well before the effective date of the act); see also Ins. Co. of N. Am. v. Forty-Eight Insulations, Inc., 633 F.2d 1212, 1219 (6th Cir. 1980) (noting universal medical agreement that asbestosis “occurs” at exposure and not when disease is discovered), decision clarified on reh’g, 657 F.2d 814 (6th Cir. 1981).


 In Travis v. Dreis & Krump Manufacturing Co., 453 Mich. 149, 190, 551 N.W.2d 132 (1996), the Michigan Supreme Court interpreted a similar intentional tort exception in their state’s Worker’s Disability Compensation Act. In his concurrence in part/dissent in part, Justice Levin writes:
As the lead opinion implicitly recognizes, absolute unavoidability of the consequences cannot be the standard for determining when an event is “certain to occur.” Even the deliberate firing of a gun directly at an employee is not certain to cause injury if the employer’s aim is untrue. Yet, if the bullet should find its mark, no court would hesitate to find the injury “certain to occur” despite its evitability.
Id. at 194-95. Justice Levin continues:
Properly understood, the term “certain” in the statute must mean some unacceptably high, but not complete, risk. It is higher than our previous formulation, “substantial certainty.” Similarly, it represents greater danger than the risk necessary to support negligence or even gross negligence. Nonetheless, it cannot mean a one hundred percent likelihood that an injury will occur, because such certainty does not, as a practical matter, exist in this world.
Id. at 195 (Levin, J., concurring in part, dissenting in part). I agree with this analysis.


 Other Washington statutes evidence a specific concern for hazardous exposures in the workplace. See RCW 49.70.010 (enacted in 1984; “legislature finds and declares that the proliferation of hazardous substances in the environment poses a growing threat to the public health, safety, and welfare”); RCW 70.105D-.010(2) (initiative measure approved 1988; “[a] healthful environment is now threatened by the irresponsible use and disposal of hazardous substances”).


 In Birklid, 127 Wn.2d at 865, we declined to adopt the substantial certainty test of Michigan, South Dakota, Louisiana, and North Carolina, opting for a narrower standard. I would hold that the narrower standard we adopted requires a virtual certainty that injury or death will result. See Fla. Stat. § 440.11(l)(b) (intentional tort when employer acts knowing that injury is “virtually certain” to occur); Van Dunk v. Reckson Assocs. Realty, 210 N.J. 449, 460-61, 45 A.3d 965 (2012) (substantial certainty standard requires a virtual certainty).


 Other jurisdictions faced with the same issue consider similar factors. West Virginia’s statute specifically directs the trier of fact to find (1) that a specific unsafe working condition existed in the workplace that presented a high degree of risk and a strong probability of serious injury or death, (2) that the employer, prior to the injury, had actual knowledge of the existence of the specific unsafe working condition, (3) that the specific unsafe working condition was a violation of a state or federal safety statute, rule, or regulation, (4) that the employer nevertheless intentionally thereafter exposed an employee to the specific unsafe working condition, and (5) that the employee exposed suffered serious compensable injury *409or compensable death as a direct and proximate result of the specific unsafe working condition. W. Va. Code § 23-4-2. New Jersey requires courts to assess not only whether the employer acted with knowledge that injury was substantially certain to occur but also whether the injury and the circumstances surrounding it were part and parcel of everyday industrial life or plainly outside the legislative grant of immunity. Millison v. E.I. du Pont de Nemours & Co., 101 N.J. 161, 179, 501 A.2d 505 (1985). Michigan has reasoned that “when an employer gives a worker discretion in deciding how to accomplish a task, and the employee chooses a dangerous option, the employer cannot be ‘certain’ that an injury will follow.” Howard-Johnson v. V&S Detroit Galvanizing, LLC, 895 F. Supp. 2d 854, 861 (E.D. Mich. 2012).